DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 5, 6, 9-12 and 15-42 are pending in the instant invention.  According to the Listing of Claims, filed July 2, 2021, claims 1, 5, 6, 9-12, 15 and 17-26 were amended, claims 2-4, 7, 8, 13, and 14 were cancelled and claims 27-42 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2018/057900, filed March 28, 2018, which claims priority under 35 U.S.C. § 119(a-d) to EP 17164349.7, filed March 31, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming third Office action and prosecution on the merits includes (1) claims 1, 5, 6 and 25, drawn to a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right; (2) claims 9-12 and 15-18, drawn to a process for synthesizing a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right above; (3) claims 19-22, drawn to a pharmaceutical composition comprising a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right above, and one or more pharmaceutically acceptable excipients; (4) claim 23, drawn to a process for producing a pharma-S)-tetrahydrofolic acid, shown to the right above, and one or more pharmaceutically acceptable excipients; (5) claim 24, drawn to a method for lowering homocysteine levels in a patient, comprising administering… a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right above; (6) claim 26, drawn to a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right above; (7) claim 27, drawn to a food additive comprising a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right above, and one or more acceptable excipients; (8) claim 28, drawn to a vitamin composition comprising a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right above, and one or more acceptable excipients; (9) claim 29, drawn to a process for producing a food additive comprising a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right above; (10) claim 30, drawn to a process for producing a vitamin comprising a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right above; (11) claim 31, drawn to a method for treating anemia in a patient, wherein the method comprises administering… a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right above; (12) claim 32, drawn to a method for treating a neural tube defect in a patient, wherein the method comprises administering… a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right above; (13) claim 33, drawn to a method for treating a cardiovascular disease in a patient, wherein the method comprises administering… a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right above; (14) claim 34, drawn to a method for treating depression in a patient, wherein the method comprises administering… a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right above; (15) claim 35, drawn to a method for treating a cognitive impairment in a patient, wherein the method comprises administering… a crystalline S)-tetrahydrofolic acid, shown to the right above; (16) claim 36, drawn to a method for treating Alzheimer’s disease in a patient, wherein the method comprises administering… a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right above; (17) claim 37, drawn to a method for treating osteoporosis in a patient, wherein the method comprises administering… a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right above; (18) claim 38, drawn to a method for managing low plasma folate levels in a patient, wherein the method comprises administering… a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right above; (19) claim 39, drawn to a method for managing low red blood cell folate levels in a patient, wherein the method comprises administering… a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right above; (20) claim 40, drawn to a method for managing low cerebrospinal fluid folate levels in a patient, wherein the method comprises administering… a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right above; (21) claim 41, drawn to a method for managing low peripheral nervous system folate levels in a patient, wherein the method comprises administering… a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right above; and (22) claim 42, drawn to a method for managing low central nervous system folate levels in a patient, wherein the method comprises administering… a crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, shown to the right above; respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on October 8, 2020, or the Final Rejection, mailed on April 2, 2021.

Listing of Claims, filed July 2, 2021.
	Thus, a third Office action and prosecution on the merits of claims 1, 5, 6, 9-12 and 15-42 is contained within.

Reasons for Allowance

	Claims 1, 5, 6, 9-12 and 15-42 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to the crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid, as recited in claims 1 and 26, respectively.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
CRYSTALLINE SODIUM SALT OF 5-METHYL-(6S)-TETRAHYDROLIC ACID

	has been deleted and replaced with the following:
---“CRYSTALLINE MONOSODIUM SALT OF 5-METHYL-(6S)-TETRAHYDROFOLIC ACID”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid of the following formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

	wherein the crystalline monosodium salt is characterized by a powder X-ray diffraction pattern comprising at least one characteristic peak (º2) at 6.5º ± 0.2 º2, 10.2º ± 0.2 º2, 13.1º ± 0.2 º2, 15.3º ± 0.2 º2 17.9º ± 0.2 º2 20.5º ± 0.2 º2 and 22.0º ± 0.2 º2, and further wherein the X-ray powder diffraction pattern is determined on a diffractometer using CuK radiation.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The crystalline monosodium salt of claim 1, wherein the crystalline monosodium salt is further characterized by at least one additional characteristic peak (º2) selected from the group consisting of 12.5º ± 0.2 º2, 14.8º ± 0.2 º2, 15.1º ± 0.2 º2, 16.1º ± 0.2 º2 17.2º ± 0.2 º2 20.4º ± 0.2 º2 21.2º ± 0.2 º2 22.5º ± 0.2 º2 and 27.2º ± 0.2 º2.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“The crystalline monosodium salt of claim 1, wherein the crystalline monosodium salt is characterized by all of the following characteristic peaks (º2) at 6.5º ± 0.2 º2, 10.2º ± 0.2 º2, 12.5º ± 0.2 º2, 13.1º ± 0.2 º2, 14.8º ± 0.2 º2, 15.1º ± 0.2 º2, 15.3º ± 0.2 º2 16.1º ± 0.2 º2 17.2º ± 0.2 º2 17.9º ± 0.2 º2 20.4º ± 0.2 º2 20.5º ± 0.2 º2 21.2º ± 0.2 º2 22.0º ± 0.2 º2, 22.5º ± 0.2 º2 and 27.2º ± 0.2 º2.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:


	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“A food additive comprising the crystalline monosodium salt of claim 1 and one or more acceptable excipients.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“A vitamin composition comprising the crystalline monosodium salt of claim 1 and one or more acceptable excipients.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising the crystalline monosodium salt of claim 1 and one or more pharmaceutically acceptable excipients.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 12, wherein the pharmaceutical composition is a tablet, a capsule, an oral liquid preparation, a powder, a lyophilisate, a granule, a lozenge, an injectable solution, an infusible solution, a suspension, or a suppository.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 12, wherein the pharmaceutical composition is formulated for oral, parenteral, intramuscular, intraspinal, intrathecal, periodontal, topical, or rectal administration.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 12, wherein the pharmaceutical composition further comprises at least one additional therapeutic agent.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“A method for lowering homocysteine levels in a patient, wherein the method comprises administering to the patient in need thereof an effective amount of the crystalline monosodium salt of claim 1.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“A method for managing low central nervous system folate levels in a patient, wherein the method comprises administering to the patient in need thereof an effective amount of the crystalline monosodium salt of claim 1.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“A method for managing low peripheral nervous system folate levels in a patient, wherein the method comprises administering to the patient in need thereof an effective amount of the crystalline monosodium salt of claim 1.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“A method for managing low cerebrospinal fluid folate levels in a patient, wherein the method comprises administering to the patient in need thereof an effective amount of the crystalline monosodium salt of claim 1.”---

	In claim 22, the entire text:
	has been deleted and replaced with the following:
---“A method for managing low plasma folate levels in a patient, wherein the method comprises administering to the patient in need thereof an effective amount of the crystalline monosodium salt of claim 1.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:



	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“A method for treating Alzheimer’s disease in a patient, wherein the method comprises administering to the patient in need thereof an effective amount of the crystalline monosodium salt of claim 1.”---

	In claim 25, the entire text:
	has been deleted and replaced with the following:
---“A method for treating anemia in a patient, wherein the method comprises administering to the patient in need thereof an effective amount of the crystalline monosodium salt of claim 1.”---

	In claim 26, the entire text:
	has been deleted and replaced with the following:
---“A method for treating a cardiovascular disease in a patient, wherein the method comprises administering to the patient in need thereof an effective amount of the crystalline monosodium salt of claim 1.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“A method for treating a cognitive impairment in a patient, wherein the method comprises administering to the patient in need thereof an effective amount of the crystalline monosodium salt of claim 1.”---

	In claim 28, the entire text:
	has been deleted and replaced with the following:
---“A method for treating depression in a patient, wherein the method comprises administering to the patient in need thereof an effective amount of the crystalline monosodium salt of claim 1.”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:
---“A method for treating a neural tube defect in a patient, wherein the method comprises administering to the patient in need thereof an effective amount of the crystalline monosodium salt of claim 1.”---

	In claim 30, the entire text:
	has been deleted and replaced with the following:
---“A method for treating osteoporosis in a patient, wherein the method comprises administering to the patient in need thereof an effective amount of the crystalline monosodium salt of claim 1.”---

	In claim 31, the entire text:
	has been deleted and replaced with the following:
---“	A process for synthesizing the crystalline monosodium salt of claim 1, wherein the process comprises the following steps:

(a)	providing 5-methyl-(6S)-tetrahydrofolic acid monohydrate, optionally dissolved in a solvent selected from the group consisting of methanol, ethanol, n-propanol, isopropanol, benzyl alcohol, acetonitrile, tetrahydrofuran, acetone, methyl ethyl ketone, methyl isobutyl ketone, and water, or a mixture thereof;

(b)	adding sodium hydroxide to the composition provided in step (a), to provide a composition comprising 5-methyl-(6S)-tetrahydrofolic acid;

(c)	optionally adding a solvent selected from the group consisting of methanol, ethanol, n-propanol, isopropanol, benzyl alcohol, acetonitrile, tetrahydrofuran, acetone, methyl ethyl ketone, methyl isobutyl ketone, and water, or a mixture thereof, to the composition provided in step (b); or

(c)	optionally adding a co-salt former selected from the group consisting of tert-butylamine, 2-(dimethylamino)ethanol, 1-(2-hydroxyethyl)pyrrolidine, 4-(2-hydroxyethyl)morpholine, and imidazole, or a mixture thereof, to the composition provided in step (b); or

(c)	optionally adding a solvent selected from the group consisting of methanol, ethanol, n-propanol, isopropanol, benzyl alcohol, acetonitrile, tetrahydrofuran, acetone, methyl ethyl ketone, methyl isobutyl ketone, and water, or a mixture thereof, and a co-salt former selected from the group consisting of tert-butylamine, 2-(dimethylamino)ethanol, 1-(2-hydroxyethyl)pyrrolidine, 4-(2-hydroxyethyl)morpholine, and imidazole, or a mixture thereof, to the composition provided in step (b); or

(c)	adding the composition provided in step (b) to a solvent selected from the group consisting of methanol, ethanol, n-propanol, isopropanol, benzyl alcohol, acetonitrile, tetrahydrofuran, acetone, methyl ethyl ketone, methyl isobutyl ketone, and water, or a mixture thereof; or

(c)	adding the composition provided in step (b) to a co-salt former selected from the group consisting of tert-butylamine, 2-(dimethylamino)ethanol, 1-(2-hydroxyethyl)pyrrolidine, 4-(2-hydroxyethyl)morpholine, and imidazole, or a mixture thereof; or

(c)	adding the composition provided in step (b) to a solvent selected from the group consisting of methanol, ethanol, n-propanol, isopropanol, benzyl alcohol, acetonitrile, tetrahydrofuran, acetone, methyl ethyl ketone, methyl isobutyl ketone, and water, or a mixture thereof, and a co-salt former selected from the group consisting of tert-butylamine, 2-(dimethylamino)ethanol, 1-(2-hydroxyethyl)pyrrolidine, 4-(2-hydroxyethyl)morpholine, and imidazole, or a mixture thereof;

(d)	crystallizing by optionally adding a solvent selected from the group consisting of methanol, ethanol, n-propanol, isopropanol, benzyl alcohol, acetonitrile, tetrahydrofuran, acetone, methyl ethyl ketone, methyl isobutyl ketone, and water, or a mixture thereof, or a mixture thereof, to the composition provided 

(e)	isolating the crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid of claim 1.”---

	In claim 32, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 31, wherein the process further comprises adding seed crystals in step (a), step (b), step (c), or step (d), or a combination thereof.”---

	In claim 33, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 31, wherein the solvent in step (a), step (c), or step (d), or a combination thereof, is selected from the group consisting of methanol, ethanol, n-propanol, isopropanol, and water, or a mixture thereof.”---

	In claim 34, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 31, wherein the molar ratio of 5-methyl-(6S)-tetrahydrofolic acid monohydrate to sodium hydroxide in the composition provided in step (b) is in the range of 1:0.5 to 1:1.5.”---

	In claim 35, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 31, wherein the molar ratio of 5-methyl-(6S)-tetrahydrofolic acid to the co-salt former in the composition provided in step (c) is in the range of 1:0.5 to 1:3.”---

	In claim 36, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 31, wherein the co-salt former in step (c) is selected from the group consisting of 2-(dimethylamino)ethanol, 4-(2-hydroxyethyl)morpholine, and imidazole, or a mixture thereof.”---

	In claim 37, the entire text:
	has been deleted and replaced with the following:

36, wherein the co-salt former in step (c) is 4-(2-hydroxyethyl)morpholine.”---

	In claim 38, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 31, wherein the temperature in step (d) is at least 30ºC.”---

	In claim 39, the entire text:
	has been deleted and replaced with the following:
---“A process for producing the food additive of claim 10, wherein the process comprises adding the crystalline monosodium salt of claim 1 to one or more acceptable excipients.”---

	In claim 40, the entire text:
	has been deleted and replaced with the following:
---“A process for producing the vitamin composition of claim 11, wherein the process comprises adding the crystalline monosodium salt of claim 1 to one or more acceptable excipients.”---

	In claim 41, the entire text:
	has been deleted and replaced with the following:
---“A process for producing the pharmaceutical composition of claim 12, wherein the process comprises adding the crystalline monosodium salt of claim 1 to one or more pharmaceutically acceptable excipients.”---

	In claim 42, the entire text:
	has been deleted and replaced with the following:
---“	A crystalline monosodium salt of 5-methyl-(6S)-tetrahydrofolic acid of the following formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

	wherein the crystalline monosodium salt is characterized by a powder X-ray diffraction pattern comprising all of the following characteristic peaks (º2) at 6.5º ± 0.2 º2, 10.2º ± 0.2 º2, 13.1º ± 0.2 º2, 15.3º ± 0.2 º2 17.9º ± 0.2 º2 20.5º ± 0.2 º2 and 22.0º ± 0.2 º2, and further wherein the X-ray powder  radiation.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Csaba Henter (Reg. No. 50,908) on July 9, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624